Matter of Park v Miller (2020 NY Slip Op 01802)





Matter of Park v Miller


2020 NY Slip Op 01802


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


349 CAF 16-01228

[*1]IN THE MATTER OF JOSEPH M. PARK, PETITIONER-APPELLANT,
vDEBORAH L. MILLER, RESPONDENT-RESPONDENT. 


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.
ELIZABETH J. CIAMBRONE, BUFFALO, FOR RESPONDENT-RESPONDENT.
TINA M. HAWTHORNE, BUFFALO, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Erie County (Brenda M. Freedman, J.), entered March 10, 2016 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted sole custody of the subject children to respondent. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court